Order entered October 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00373-CV

    BV ENERGY PARTNERS, LP AND BV REAL ESTATE MANAGEMENT, INC.,
                             Appellants

                                             V.

         RICHARD M. CHEATHAM, TSAR ENERGY, LLC, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-13622

                                         ORDER
       We GRANT appellants’ October 17, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than November 17, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE